DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Claims Status

2.	The response filed on 02/18/2022 has been entered and made of record.
3.	Claims 1, 9, 13 and 16 have been amended.
4.	Claims 1-16 are currently pending.

Response to Arguments
5.	Applicant's arguments filed on 02/18/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 5, 9 and 13, the applicant argued that the provisional application no. 61/950, 842 (‘842 provisional) does not disclose “receiving, from a base station, configuration information on a resource pool, the configuration information on the resource pool including resource information for the resource pool, information on a threshold number of resources associated with the resource pool in which the terminal is able to transmit a signal, and transmission power control information for the resource pool” (Applicant, page 7-8, Remarks dated 02/18/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. 
As a support of evidence, provisional Application No. 61/950, 842 discloses:
. 
“Herein, P0 D2D Discovery , PL, and ∆ D2D discovery denote the initial power, Pathloss, and power offset, respectively. The initial power and the power offset may be pre-signaled to the UE or preconfigured. A method for determining the number of repetitions of a discovery signal according to the signal strength (RSRP, RSRQ) of the eNB. Herein, the number of repetitions may refer to the number of repetitions within one period of a discovery resource or the maximum possible number of times of transmission within a predetermined time. For example, the number of repetitions of transmission of a discovery signal may be set to M if the RSRP is greater than or equal to a threshold, and set to N if the RSRP is less than the threshold. Table 1 shows being configured with two steps. The number of repetitions according to the RSRP may be predetermined or signaled by the network through a physical layer signal (SIB and ePDCCH) or higher layer signal RRC” (line 18-36, page 15). 
“Such configuration allows UEs having the same repetition factor or UEs having similar transmit powers to perform . 
“Accordingly, the UE may restrict the frequency resource region for transmission of the discovery signal to prevent resources around the PUCCH resources from being used, as shown in Fig. 3. Restriction on transmission in the frequency resource region (or available frequency region) may be selectively applied according to the signal strength (RSRP or RSRQ) of the eNB and the threshold value of the signal strength of the eNB and the restricted transmission region (or available frequency region) which are necessary for the selected application may be pre-indicated to the UE through a higher layer signal RRC or physical layer (ePDCCH or SIB)” (line 8-14, page 17). 
“For example, UEs of group 2 of Fig. 3 may be configured to perform transmission at a power less than or equal to a threshold on the resources near the PUCCH resource region” (line 3-5, page 19). [Note: Please compare the following Figs. 5 and 6 of Chae et al.(US 2017/0027011 A1) and Figs. 1 and 3 of Provisional Application No. 61/950, 842].
Clearly, the provisional application of Chae discloses the claimed limitation “receiving, from a base station, configuration information on a resource pool, the configuration information on the resource pool including resource information for the resource pool, information on a threshold number of resources associated with the resource pool in which the terminal is able to transmit a signal and transmission power control information for the resource pool”.

“The set of resources to be used by a WTRU for transmission may be autonomously determined by the WTRU and/or explicitly configured by the network, for example, based on one or more criteria. The resource set selection criteria may be a function of one or more of the following measurements and/or criteria determined by the transmitting WTRU” (paragraph [0267]). 
“A WTRU may determine a RSRP measurement of the serving cell. The WTRU may compare the measured RSRP of the serving eNB to a threshold (e.g., preconfigured threshold)” (paragraph [0269]). 
“Different resource sets (e.g., resource pools) may be configured to be used for different RSRP ranges. For example, the first resource pool 1008 may be associated with a first range of RSRP values and the second resource pool 1010 may be associated with a second range of RSRP values” (paragraph [0271]). 
“For example, the eNB may indicate to the WTRU that the first resource pool 1008 is associated with a first range of RSRP values and the second resource pool 1010 is associated with a second range of RSRP values. The eNB may indicate the resource pool(s), RSRP range(s) and/or RSRP threshold(s) via radio resource control (RRC) signaling. For example, the eNB may send a configuration to the WTRU. The configuration may identify the resource pool(s), RSRP range(s) and/or RSRP threshold(s)” (paragraph [0272]). 
. 
Accordingly, Zhao discloses “receiving, from a base station, configuration information on a resource pool, the configuration information on the resource pool including resource information for the resource pool, and transmission power control information for the resource pool”. Zhao also implies “information on a threshold number of resources associated with the resource pool in which the terminal is able to transmit a signal”. 
Regarding non-statutory obviousness-type double patenting rejection, examiner acknowledged that “while Applicant submits that filing a terminal disclaimer would be premature at this time (as the claims could change during examination), Applicant would be amenable to filing a terminal disclaimer in the event that the instant application is otherwise allowed”. Non-statutory obviousness-type double patenting rejection is maintained until such time as the application is in condition for allowance and/or filing a terminal disclaimer.
Regarding Claims 2-4, 6-8, 10-12 and 14-16, the features that Applicant’s arguing are disclosed by Chae in combination with Zhao and Liu as responded above for a similar rationale as that discussed. The dependent claims 2-4, 6-8, 10-12 and 14-16 are not patentable according to the solid prior art teachings.
.

Double Patenting
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-16 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent No. (US 10,541,776 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,541,776 B2) both disclose the method relates to  controlling transmission power of a terminal performing device to device (D2D) communication in a wireless communication system. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 10,541,776 B2) (please see below the mapping of claims; the table below shows only Example of Claim 1 is anticipated by claim 1 of Patent No. US 10,541,776 B2)
Claim
Instant Application No. 16/738,382 (limitations)
Patent No. US 10,541,776 B2 (limitations)
Claim
1
A method of a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, configuration information on a resource pool, the configuration information on the resource pool including resource information for the resource pool, information on a threshold number of resources in which the terminal is able to transmit a signal and transmission power control information for the resource pool;
identifying a number of resources associated with the resource pool 
identifying at least one resource for transmitting the signal in the resource pool based on the identified number of resources and a predetermined pattern; and; and transmitting, to another terminal, the signal on the at least one identified resource in the resource pool using a transmission power based on the transmission power control information.  

receiving configuration information on a discovery resource pool from a base station, the configuration information on the discovery resource pool including resource information for each of one or more discovery resource pools and respective information on a number of a repetitive transmission configured for each of the one or more discovery resource pools; identifying a discovery resource for respective discovery signal 
transmitting a discovery signal on the discovery resource, wherein information related to a transmission power corresponding to each of the one or more discovery resource pools is included in the configuration information on the discovery resource pool.


































Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5-6, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2017/0027011 A1), hereinafter “Chae” (support for the cited paragraphs sporadically through the disclosures of  provisional application number. 61/950,842 filed on 03/11/2014) in view of Zhao et al. (US 2015/0215903 A1), hereinafter “Zhao” (support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 61/933, 238 filed on 01/29/2014; 61/955, 746 filed on 03/19/2014 and 61/990, 046 filed on 05/07/2014).
Regarding claim 1, Chae discloses a method of a terminal in a wireless communication system (Figs. 5-6, resource selection for transmitting a discovery signal), the method comprising: 
(Figs. 5-6, paragraphs [0079], [0081], [0083], from the eNB to the UE through a physical layer signal or higher layer signal), the configuration information on the resource pool including resource information for the resource pool (Figs. 5-6, paragraphs [0079], [0081], [0083], configuration of multiple resource pools), information on a threshold number of resources (Figs. 5-6, paragraphs [0079], [0081], [0083], number of times of repetition in each resource pool) associated with the resource pool in which the terminal is able to transmit a signal (Figs. 5-6, paragraphs [0079], [0081], [0083], number of times of repetition/unit size according to each resource region) , and transmission power control information for the resource pool (Figs. 5-6, paragraphs [0079], [0081], [0083], transmit power for each of the resource pools); 
identifying a number of resources associated with the resource pool based on the information on the threshold number (Figs. 5-6, Table 1, paragraphs  [0084], [0087], number of times of repetition of transmission according to the RSRP); 
identifying at least one resource for transmitting the signal in the resource pool based on the identified number of resources (Figs. 5-6, Table 1, paragraphs  [0084], [0087], selection of a resource pool according to the RSRP or transmit power; predetermined transmit power in a predetermined resource region a predetermined number of times of repetition); and 
transmitting, to another terminal, the signal on the at least one identified resource in the resource pool using a transmission power based on the transmission power control information (Figs. 5-6, paragraphs [0077], [0083], [0100], transmitting a discovery signal at the transmit power which is set for the selected resource pool; performing transmission at a power less than or equal to a threshold on the resources near the PUCCH resource region).
 (Figs. 5-6, Table 1, paragraphs  [0084], [0087]), Zhao from the same or similar field of endeavor discloses identifying at least one resource for transmitting the signal in the resource pool based on the identified number of resources and a predefined pattern (paragraphs [0087], [0203], [0322], a pattern for communication including resource information, such a time, frequency, subframe(s), PRB(s), and/or the like; one or more (e.g., a set) of subframes over which to attempt discovery transmission, for example, based on predefined hopping pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “identifying at least one resource for transmitting the signal in the resource pool based on the identified number of resources and a predefined pattern” as taught by Zhao, in the system of Chae, so that it would manage potential interference caused by device-to-device transmission via a resource pool  from a plurality of resources in the selected resource pool associated with a range of reference signal receive power (RSRP) values (Zhao, paragraph [0014]).

Regarding claim 2, Chae discloses the configuration information on the resource pool is included in system information (Figs. 5-6, paragraphs [0079], [0081], [0083], [0084], discovery signal transmission resource region (resource pool) according to the signal strength (or transmit power) of the eNB may be pre-configured or delivered by the network through physical layer signaling (SIB, PDCCH/EPDCCH, etc.) or higher layer signaling (RRC signaling)).

Regarding claim 3, Chae discloses the transmission power control information comprises a value of a transmission power parameter Po and a value of a path-loss coefficient α associated with the resource pool (paragraph [0077], P0 _ D2D _ Discovery and α may be signaled to the UE through higher layer signaling (e.g., RRC signaling), broadcasting or physical layer signaling (system information block, PDCCH, EPDCCH, or the like)).

Regarding claim 5, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 6, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

  Regarding claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

9.	Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2017/0027011 A1), hereinafter “Chae” (support for the cited paragraphs sporadically through the disclosures of  provisional application number. 61/950,842 filed on 03/11/2014) in view of Zhao et al. (US 2015/0215903 A1), hereinafter “Zhao” (support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 61/933, 238 filed on 01/29/2014; 61/955, 746 filed on 03/19/2014 and 61/990, 046 filed on 05/07/2014) in view of Liu et al. (US 2015/0173113 A1), hereinafter “Liu”  .
Regarding claim 4, Chae in view of Zhao disclose the method according to claim 1.
Neither Chae nor Zhao explicitly discloses “the signal which is transmitted on the at least one resource is combined to be decoded by a terminal which receives the signal”.
However, Liu from the same or similar field of endeavor discloses the signal which is transmitted on the at least one resource is combined to be decoded by a terminal which receives the signal (Fig. 4, paragraphs [0066]-[0067]; decoding the identification signals of the other UE according to the information required for receiving the identification signals).
(Liu, paragraph [0026]).

Regarding claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Conclusion
10.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414